Dissenting Opinion by
Mr. Justice Roberts :
As the majority states, this case presents basically the same factual situation and legal principles involved in Crosson v. Downingtown Area School District, 440 Pa. 468, 270 A. 2d 377 (1970), and I again must dissent for the same reasons noted in my dissenting opinion in that case. Further, I am unpersuaded by the majority’s treatment of the heavy burden of proof petitioners bear when seeking to challenge the constitutionality of a tax statute or ordinance.
*503While the majority has stated the rule as to the burden of proof for challenging taxation correctly, it has here misapplied that rule. The heavy burden rests with the challenger on the question of the validity of the tax—that is whether the provisions of the statute or ordinance involved are constitutional. See Prichard v. Willistown Township Sch. Dist., 394 Pa. 489, 147 A. 2d 380 (1959). This burden is separate and distinct from the one where petitioners are alleging the existence of certain facts which would render the administration of the tax unconstitutional. In the latter case, petitioners have only to bear the normal burden for proving the existence of those facts—a preponderance of the evidence.
I dissent.
Mr. Chief Justice Bell joins in this dissent.